Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Murphy on August 31, 2022.

The application has been amended as follows: 

1. (Currently Amended) An integrated wastewater treatment apparatus, wherein, it comprises a first reactor module, a second reactor module of which a lower end is in communication with an upper end of the first reactor module, a sedimentation module of which a lower end is in communication with an upper end of the second reactor module, and a gas-liquid separation module, 
 	the first reactor module comprises a first reactor, an anoxic reaction zone located in the first reactor, a denitrification biological filler filled in the anoxic reaction zone, an aerobic reaction zone located in the first reactor and above the anoxic reaction zone, nitritation granular sludge filled in the aerobic reaction zone, a first gas-gathering pressurized layer located in the first reactor and above the aerobic reaction zone, a first water inlet pipe connected with the first reactor and in communication with the anoxic reaction zone, and an aeration device arranged in the aerobic reaction zone; the a bacterial community structure of the nitritation granular sludge is: aerobic ammonia oxidizing bacteria account for 10 to 50 % of the total number of bacteria, nitrite oxidizing bacteria account for less than 2 % of the total number of bacteria, and others are symbiotic bacteria related to the a formation of the nitritation granular sludge; 
 	the second reactor module comprises a second reactor connected with the first reactor, a second water inlet pipe connected with a lower portion of the second reactor, an anaerobic reaction zone located in the second reactor, an anammox biological filler filled in the anaerobic reaction zone, and a second gas-gathering pressurized layer located in the second reactor and above the anaerobic reaction zone; the anammox biological filler has a biofilm thickness of 0.2 to 5 mm, and [[the]] a bacterial community structure of the anammox biological filler is: anammox bacteria account for 5 to 40 % of the total number of bacteria, and others are symbiotic bacteria related to the formation of the biofilm;
 	the sedimentation module comprises a third reactor connected with the second reactor, and a water outlet pipe connected to an upper portion of the third reactor;
 	the gas-liquid separation module comprises a gas-liquid separator, an exhaust pipe connected with an upper portion of the gas-liquid separator, a first riser pipe of which two ends are respectively in communication with the gas-liquid separator and the first gas-gathering pressurized layer and which passes through the sedimentation module and the second reactor module successively, a second riser pipe of which two ends are respectively in communication with the gas-liquid separator and the second gas-gathering pressurized layer and which passes through the sedimentation module, and a return pipe of which two ends are respectively in communication with a lower portion of the gas-liquid separator and the anoxic reaction zone and which passes through the sedimentation module, the second reactor module, the first gas-gathering pressurized layer and the aerobic reaction zone successively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed for the reasons previously provided by the examiner. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778





FP
08/31/22